Eccleston, J.,
delivered the opinion of this court.
We understand this suit, by agreement of counsel, has been instituted for the purpose of having a decision upon the question, whether, under the will of John Mason, the plaintiffs have any right to a share or portion of negroes George and Jervis. There is no controversy in regard to Elizabeth, as she died in the lifetime of Mary M. Mason.
The portion of the will which relates to the subject is as follows: “I give and bequeath to my daughter Mary Matilda Mason, all and singular, the property, real and personal, that I now possess, to her and her heirs, forever, except my negro man Thomas and my negro woman Ann, who it is my will that Thomas should serve four years and Ann seven years after my death; also the children, Elizabeth, George and Jervis, should each of them be free when they arrive at the age of thirty years, if my daughter should die without heir, but if not, then the said children to serve for life. But if my daughter should die without heir, it is my will that the children of Hugh Wallis and Martha B. Wallis, and the children of Philip B. Travilla and Ann P. Travilla, should have my real and personal estate, with the above exceptions, equally divided between them and their heirs, forever.”
Let us first ascertain the proper construction of the bequest of freedom to the three negro children, as that, in our opinion, will have an important bearing upon the subsequent provision in the will. The testator directs that they shall be free at thirty years of age, if his daughter should die without heir, but if not, they shall serve for life. Is this a gift of freedom upon a contingency so indefinite or remote as to render it invalid, even if the contemplated contingency did happen within h life or lives in being, at the date of the bequest? *165We think not. As freedom is a personal privilege which can only be enjoyed by the person to whom it is given, a contingency upon which it is to depend must, necessarily occur within a life in being, when the party intended to be manumitted by the will is in esse at the date of the will, as in the present instance.
In Biscoe vs. Biscoe, 6 G. & J., 237, where this subject is treated of by Ch. J. Buchanan with his usual ability, it appears that when a devise or bequest is made to take effect after a dying without issue, or without heirs, &c., subject to no other restriction, the limitation is void. But the judge says: “We have also seen that in relation to executory bequests of personal estates, these words may be restricted to mean a dying without issue living at the death of the party, by any clause or circumstance in the will, that can indicate or imply such intention in the testator, and that in order to support the limitation over if they can, courts generally incline to lay hold on any expression or circumstance in the will that seems to afford a ground for such a construction.”
That was a case in which a bequest of a negro man was made to J. M. Biscoe, and in case he “should die without lawful heir of his body,” then the negro was given to T. H. Biscoe, the plaintiff. As the subject of the bequest would cease with the life of the man bequeathed, for that reason the court construed the dying without lawful heir to mean a definite, and not an indefinite, failure of issue. On page 242, the judge remarks: “If the limitation had been in terms, if John McKay Biscoe should die without issue in the lifetime of this negro man, could a doubt be entertained that it would have been good, on the ground of its being made to depend on a contingency to happen within the compass of a life in being, the life of the man himself; and is not the inference, that such was the meaning of the testatrix, as irresistible as if it had been so expressed ?”
This remark applies with peculiar force to the case before us, for the negroes could not possibly be entitled to freedom except upon the decease and failure of issue of Mary M. *166Mason during their lives. See also 9 Gill, 161, Edelen vs. Middleton.
Reference has been made to cases in which negro women and their increase have been given by will or by deed, and in which the courts have been induced to construe a dying without issue to mean an indefinite failure of issue; because the issue of the negro women might continue as long as the issue of the first taker. These cases can have no influence upon the question as to the right of freedom under this will. The fact that the female, Elizabeth, might have had issue for several-generations, could not, by possibility, procrastinate or delay any claim she could have to freedom beyond the period of her own life. It was as necessary that her right to freedom should take effect during her life as that the second legatee, in the case of Biscoe vs. Biscoe, should become entitled to the negro man in his lifetime. We therefore think this first expression, in regard to dying without heir, is to be considered as within the restricted construction applicable to such language, and does not mean an indefinite failure of heirs or issue.
If this be so, it is difficult to see why a like interpretation, so far as relates to the personalty, should not be given to the same words, occurring in the very next sentence, which is most intimately connected with the first by the word but. The negroes were to be free at thirty if the daughter should die without heir, but if not then they were to serve for life. But if the daughter should die without heir, then the Wallis and the Travilla children were to have the real and personal estate, “with the above exceptions.”
That the meaning of the words in the first sentence is to be understood in their restricted sense, is surely a “circumstance in the will that seems to afford a ground for such a construction” in regard to the subsequent sentence, and under the authority referred to the court should lay hold of this circumstance in order to support the limitation over. More especially should we do so as we find the latter sentence concluding in these words, “with the above exceptions.” *167In these exceptions are included the negro children manumitted, to be free if the daughter should die without heir, which words we have seen are to be taken in their restricted meaning. It would b.e a strange interpretation of a will to give directly opposite constructions to the same words in two sentences standing in juxta-position, and both relating to personalty, and when the second, in its concluding language, makes direct reference to the first in regard to certain exceptions, part of which were to depend upon the death of the testator’s daughter “without heir.” In the sentence now more particularly under consideration, the bequest was also made to depend upon the death of the daughter “without heir.” When this contingency or event is spoken of, the testator has used precisely the same language in both sentences. And seeing nothing in the last which requires that it should receive a different construction from the first, we think the same interpretation which has been given by us to the first must be applied to the last, as the testator’s legal meaning and intention in reference to the personal property; or, more correctly speaking, we should have said in reference to the negroes, for there is nothing to show that there was any other personal property except negroes.
In this view of the subject the judgment below must be reversed, and judgment rendered on the case stated in favor of the plaintiffs.
Judgment reversed, and judgment for plaintiffs.